PER CURIAM:
The only question worthy of consideration is whether the search and seizure violated the fourth amendment, so that the evidence obtained should have been suppressed. The questioned search occurred prior to the effective date of Chimel v. California, 395 U.S. 752, 89 S.Ct. 2034, 23 L.Ed.2d 685 (1969). We have previously held Chi mel not to be retroactive in application. Porter v. Ashmore, 421 F.2d 1186 (4th Cir. 1970). Whether the search was reasonable is thus to be determined by application of the standards of United States v. Rabinowitz, 339 U.S. 56, 70 S.Ct. 430, 94 L.Ed. 653 (1950). Applying that standard we find no error.
Affirmed.